                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                CENTRAL DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                       Plaintiff,                     )
                                                      )
v.                                                    )       Case No. 19-cr-04050-02-SRB
                                                      )
CASSIOPEIA MARIE BLAISE,                              )
                                                      )
                       Defendant.                     )

                                             ORDER

       Before the Court is the Defendant Cassiopeia Marie Blaise’s (“Defendant Blaise”) second

Motion to Revoke Pretrial Detention Order and to Place Cassiopeia Marie Blaise in the Heightened

Supervision Program. (Doc. #62.) For the reasons stated below, the motion is DENIED.

       On May 14, 2019, Magistrate Judge Willie J. Epps issued an Order Setting Conditions of

Release for Defendant Blaise. On October 22, 2019, Judge Epps issued an Order to Revoke Bond

based on clear and convincing evidence that Defendant Blaise violated her conditions of release

by repeatedly using methamphetamine. Judge Epps found Defendant Blaise “is unlikely to further

abide by a condition or combination of conditions of release.” (Doc. #40, p. 1). On April 27,

2020, Defendant Blaise filed her first Motion to Revoke Pretrial Detention Order pursuant to 18

U.S.C. § 3145(b). After an independent review of the record, the Court agreed with Judge Epps’s

findings and denied the motion. (Doc. #55.)

       Defendant Blaise now, for a second time, asks the Court to revoke Judge Epps’s pretrial

detention order pursuant to 18 U.S.C. § 3145(b). In support, Defendant Blaise argues similar

grounds as her prior motion, but additionally asserts that her “father is 78 years old and in failing




          Case 2:19-cr-04050-SRB Document 64 Filed 01/25/21 Page 1 of 2
health. [Defendant] Blaise would appreciate an opportunity to see her father.” (Doc. #62, p. 2.)

The motion indicates the Government opposes revoking the pretrial detention order.

       Under 18 U.S.C. § 3145(b) the Court must engage in a de novo review and issue its ruling

“promptly.” United States v. Maull, 773 F.2d 1479, 1484 (8th Cir. 2015); 18 U.S.C. § 3145(b).

Pursuant to 18 U.S.C. § 3142(e), a defendant shall be detained pending trial if, “after a hearing

pursuant to the provisions of subsection (f) . . ., the judicial officer finds that no condition or

combination of conditions will reasonably assure the appearance of the person as required and the

safety of any other person and the community[.]” Having considered Defendant Blaise’s pending

motion, the record, and applicable law de novo, the Court finds that detention of Defendant Blaise

is appropriate. The Court continues to find no condition or combination of conditions exist that

will reasonably assure the safety of the community. While the Court is sensitive to Defendant

Blaise’s desire to see her father, this fact does not change the Court’s determination.

       Accordingly, Defendant Blaise’s Motion to Revoke Pretrial Detention Order and to Place

Cassiopeia Marie Blaise in the Heightened Supervision Program (Doc. #62) is DENIED.

       IT IS SO ORDERED.
                                                      /s/ Stephen R. Bough
                                                      JUDGE STEPHEN R. BOUGH
                                                      UNITED STATES DISTRICT COURT
DATED: January 25, 2021




                                                 2

          Case 2:19-cr-04050-SRB Document 64 Filed 01/25/21 Page 2 of 2
